UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1308



HAMPIA TEDDY AQUEREBURU,

                                                             Petitioner,

          versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-931-999)


Submitted:   October 6, 2006                 Decided:   October 26, 2006


Before WILLIAMS, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner. Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Song E. Park,
OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hampia Teddy Aquereburu, a native and citizen of Togo,

petitions for review of an order of the Board of Immigration

Appeals dismissing his appeal from the immigration judge’s decision

denying his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

           In his petition for review, Aquereburu challenges the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”     INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).   We have reviewed the evidence of record and

conclude that Aquereburu fails to show that the evidence compels a

contrary result.   Accordingly, we cannot grant the relief that he

seeks.

           Additionally,   we   uphold   the   denial   of   Aquereburu’s

request for withholding of removal.      “Because the burden of proof

for withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”        Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).     Because Aquereburu fails to show




                                 - 2 -
that he is eligible for asylum, he cannot meet the higher standard

for withholding of removal.

            We also find that substantial evidence supports the

finding that Aquereburu failed to meet the standard for relief

under the Convention Against Torture.           To obtain such relief, an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”     8   C.F.R.   §    1208.16(c)(2)    (2006).        We    find    that

Aquereburu   failed   to   make    the    requisite   showing        before    the

immigration court.

            Accordingly,   we    deny    the   petition   for    review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




                                    - 3 -